Citation Nr: 1611852	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left wrist disability.  Specifically, the Veteran asserts that he injured his left wrist as a result of being in close proximity to improvised explosive device (IED) blasts on two separate occasions while stationed in Iraq, the first in December 2003 and the second in March 2004.  A November 2005 service treatment record noted mild pain in the left wrist.  The Board notes that the Veteran's military occupational specialty was a healthcare specialist, and he is therefore presumed to possess at least some medical training and knowledge.  He has indicated that his left wrist symptomatology has been continuous since service.  

A March 2008 VA treatment note indicated that the Veteran reported chronic left dorsal wrist pain which had its onset 3.5 years prior when he was tossed from a vehicle in the military and landed on his outstretched arms.  The Veteran exhibited full range of motion in the left wrist, but there was tenderness to palpation at the radial-lunate-scaphoid junction with palpable pop upon ulnar deviation and flexion.  The physician opined that the Veteran's left wrist pain was possibly secondary to osteochondral defect at the radial-lunate-scaphoid junction or possible disassociation.

Although the Veteran was provided with various VA orthopedic examinations relevant to his other service-connected disabilities, a review of the record reveals that he has not been provided with an examination specific to his left wrist.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, given the Veteran's credible statements as to in-service injury and continuous symptoms thereafter, as well as his presumed medical training and knowledge, the Board finds remand is warranted for a VA examination in order to determine the etiology of his left wrist symptomatology.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate VA examination to determine the likely nature and etiology of his left wrist symptomatology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has any current orthopedic or neurologic disability of the left wrist.  If such disability is diagnosed, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to specifically discuss the clinical significance of the Veteran's in-service complaints of left wrist pain.  The examiner must not rely solely on the absence of a clinically diagnosed left wrist disability in service as the basis for a negative opinion.  The question is whether a current left wrist disability is related to service.

If the examiner determines that any current orthopedic or neurologic disability of the left wrist is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any current orthopedic or neurologic disability of the left wrist was caused by or aggravated by the Veteran's service-connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for service connection.  If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




